DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 13-32 are pending in the application.    Claims 13-32 are newly-added.  Claims 1-12 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/127763, filed 12/24/2019, and claims priority benefit of application No. CN201910040918.1, filed 01/16/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021 and 01/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The following title is suggested: PREPARATION METHOD FOR MORPHOLINQUINAZOLINE COMPOUND AND INTERMEDIATES THEREOF, or the like.
Claim Objections
	Claim 13, and several other claims, recited the phrase “in the action of…”.  This is awkward word usage; if “in the presence of…”, or the like is intended, appropriate amendment of the affected claims is requested.
	Claim uploading seems to have been accompanied, in several instances, by unwanted markings, for example, in claim 18 as follows: 
    PNG
    media_image1.png
    46
    547
    media_image1.png
    Greyscale
.  Appropriate correction is required.
	Several instances of the phrase “phosphorous oxyhalide and/or phosphorous halide” (using the quotation marks as indicated) are recited, for example in claim 19.  There appears to be no reason for the quotation marks to be recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 (p. 5 of 14) recites (in part) the following:

    PNG
    media_image2.png
    76
    638
    media_image2.png
    Greyscale
It is unclear whether the second clause is intended to further qualify the first one, if these solvents are actually the same (i.e., the recitation is merely redundant).
Claim 19 recites the phrase “the volume ratio of the organic solvent to the water is 5:1-10:1:”.   The claim lacks antecedent basis for this limitation, as neither the claim itself nor base claim 13 refer to a solvent containing water.
Due to the above issues, which render the cited claim indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).	
Allowable Subject Matter
Claims 31 and 32 are allowed.
Claims 13-30 appear to be free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MAURO/Primary Examiner, Art Unit 1625